﻿On behalf of Mr. Desiré
Delano Bouterse, President of the Republic of Suriname,
I avail myself of this opportunity to extend to Mr. Vuk
Jeremić my congratulations on his election as President
of the General Assembly at its sixty-seventh session.
The wealth of experience that he brings to this body
will certainly assist him in successfully discharging his
duties. We pledge our full support and cooperation.
Allow me to salute his predecessor for his skilful
leadership at the sixty-sixth session. We wish him
well in his future endeavours. To Secretary-General
Ban Ki-moon we pledge our support for his valuable
contribution in advancing the purposes and principles
of the Organization.
In his annual statement last week, in which he
introduced the 2013 national budget, the President of
Suriname highlighted Suriname’s strengths and the
opportunities and challenges we are facing as a young,
vibrant member of the international community. As
refiners and exporters of crude oil and its derivatives, as
well as producers and exporters of gold, a combination
of windfalls in earnings related to the trade of those
commodities and the application of prudent fiscal
policies, have resulted in a politically and economically
stable environment. That stability in turn has become
conducive to solid domestic and foreign investments
in the more sustainable sectors, in which agriculture and tourism score high. The design and construction
of relevant infrastructure demonstrate Suriname’s
potential to be a player on the supply side of strategic
commodities.
President Bouterse also presented a social package
in which education and health care figure prominently.
He made the point that strong international ratings are
encouraging indicators for investors. However, the
citizens of Suriname who lack the right opportunities
will share in the achievements only if the Government
is able to present them with a package comprising job-
oriented education at an academic as well as a vocational
level, adequate health services, sports facilities, access
to potable water, information and communications
technology facilities and proper waste disposal. The
challenge of financing such an improved social package
makes it necessary to empower our production and
service sectors by providing funds and know-how to
our entrepreneurs.
Suriname, as a young nation, is experiencing an
ongoing decolonization process that involves both its
structure and its mindset. Building a nation of half a
million people constitutes an enormous challenge when
at least seven different ethnic and cultural traditions
originate from the Americas, Africa and Europe, while
a considerable part of the population traces its roots to
India, Indonesia, China and the Middle East. .
Suriname is known for the presence of a synagogue
located next to a mosque in the heart of the capital
Paramaribo, while Christian churches coexist with
Hindu temples and places of worship with a strong
African affinity. We are proud to state that we have
been able to convert that challenge into a unique and
exemplary benefit and that the divide-and-rule policy
of colonial days is gradually disappearing, making way
for mutual respect, tolerance and peaceful coexistence,
which redound to the advantage of all our citizens.
Suriname is a country blessed with an exuberant
array of biodiversity. That splendid gift of the Almighty
must be cherished and protected to the fullest extent.
It needs to be mapped out in a way that allows for
responsible use. The challenge we face is responding to
the genuine developmental needs of our people, while
at the same time respecting and preserving biodiversity
for future generations, and indeed for humankind.
My country has committed itself to that cause
by, among other actions, creating a nature reserve of
1.8 million hectares. We have accepted the obligation to educate our small gold miners in the use of modern
technology that will not only prove more lucrative and
safe but also respect the need for a clean environment,
allowing for potable water and profitable agriculture.
Suriname must remain green and smart.
Suriname is very much aware of the fact that
while we have solid advantages as a nation, we can
only survive and prosper by adapting to a world that is
becoming more and more interdependent. Having been
blessed with oil reserves, trillions of cubic metres of
fossil water reserves, along with hundreds of rivers,
swamps, creeks, arable land and minerals, including
gold, copper, granite, rare earth and more, Suriname
has become a focal point in view of the ever-growing
scarcity of those commodities.
In order to maintain and enhance our political
stability, we must deepen and widen our eco-commercial
position and be able to keep our country and people
safe from any outside intervention and interference.
Suriname has engaged in a serious quest for integration
with its immediate neighbours — Guyana, France
and Brazil — at a bilateral and, wherever possible,
tripartite level. Suriname is also a devoted participant
in the historic movement of regional integration that is
growing in form and substance. We are active members
of the Union of South American Nations, the secretariat
of which will be based in Suriname as from July 2013.
We are committed to the creation of a Caribbean
Community multinational corporation, giving a more
meaningful basis to the single market and economic
goals put in place since 2006. As one of the founding
members of the Community of Latin American and
Caribbean States, we continue to be dedicated to the
integration mechanism of the Americas, remaining
committed to the principles and objectives of the
Organization of American States.
Although our region is making enormous strides in
furthering democracy and development, we must draw
the attention of the international community to the lack
of progress in assisting one of the most disadvantaged
countries in the Western Hemisphere, namely Haiti.
We call on the international community to honour its
pledges to assist the Government and people of Haiti in
their efforts to rebuild their beloved country.
Furthermore, our quest for integration will never
be complete if we continue to accept the isolation of our
sister nation, Cuba, as a consequence of the unjustly
imposed economic and trade embargo. Once again, we firmly call for an immediate end of those coercive
measures, which cause so much suffering to the people
of Cuba.
When Suriname became a Member of the United
Nations 36 years ago, we were little aware of the
importance of a number of issues not specifically
dealing with decolonization. Now we have grown
in our understanding. We realize that a properly
functioning United Nations, including a democratically
based Security Council, has the potential to become
the single most important stabilizing factor in a world
that has moved from bipolarity to multipolarity. In the
world of ever-shifting economic, political, diplomatic
and military Powers, the themes of the sixty-seventh
session of the General Assembly were appropriately
chosen.
We specifically want to draw the Assembly’s
attention to the need for dialogue in situations of
conflict. In our understanding, it is not easy for Powers
that have grown accustomed to controlling other
nations to grasp fully what it means to move away from
dominance and dependence to interdependence and the
need for dialogue in solving real or alleged conflicts.
Both the United States of America and the Federative
Republic of Brazil clearly endorsed the concept in their
statements at the opening of our general debate.
We urge all Member States in general and the
former colonial Powers in particular to accept the new
reality of our world by categorically refraining from
applying their own standards in judging the outcome of
other countries’ democratic structures and aspirations,
disrespecting the internationally accepted principles of
territorial integrity, sovereignty and independence of
nations all over the world.
It is within that framework that I quote the closing
remarks at the presentation of the 2013 national budget
by Mr. Desiré Delano Bouterse, President of the
Republic of Suriname:
“As regards the sovereignty of our beloved
Suriname as an independent nation, our principal
task is none other than to respect and to defend the
sovereignty of our nation against all violations and
attacks from outside.
“Whenever and by whomever our sovereignty
is being challenged, our legitimate Government
has no other duty than to defend and safeguard the
entrusted sovereignty of the country”. The United Nations was built on the ashes of the
Second World War, and we pledged to save successive
generations from the scourge of war. The peaceful
settlement of disputes is the only avenue through
which we can ensure that the planet will be saved from
annihilation. That principled stand must be applied
to all areas of conflict, whether the conflict is in the
Middle East, Africa, the Americas or anywhere else in
the world.
The target date for achieving the Millennium
Development Goals is fast approaching. The year
2015 will be a decisive year when world leaders will
gather once again to assess the implementation of the
commitments made. We underscore the importance
of creating well-being for all and providing greater
opportunities for the vulnerable in our society by giving
full access to high-quality education at all levels and
affordable and high-quality health care and services, as
well as realizing the commitments to gender equality
and the empowerment of women.
It is necessary to increase the ability of women all
over the world to bring about change, to ensure that
they can exist in an environment free from violence
and conducive to their well-being, including access to
decent employment, services and housing.
We acknowledge the global burden and threat of
non-communicable diseases. In moving towards the
full implementation of the Political Declaration of the
High-level Meeting of the General Assembly on the
Prevention and Control of Non-communicable Diseases
(resolution 66/2, annex), as well as other commitments
we have made, we stress the importance of multisectoral
actions, strengthening health systems, ensuring the
availability of adequate and sustained resources, as
well as enhanced international cooperation through
effective partnerships. Suriname has increased its
efforts in the fight against those often overlooked silent
killers.

The United Nations Conference on Sustainable
Development concluded without an agreement on a
clear commitment with regard to the financing of
sustainable development. That is a very serious matter,
considering the threat of climate change, among others,
to a successful outcome of the efforts of small States
like Suriname to achieve sustainable development. The
international community cannot abandon its obligation to provide the necessary means to combat the serious
consequences of overconsumption, pollution and carbon
emissions, which threaten to undo our achievements
aimed at protecting the environment and securing the
well-being of our peoples. We continue to expect the
United Nations to spearhead the efforts for technical
assistance and to advance continued dialogue.
Suriname is deeply concerned with regard to the
basis on which countries in development are classified
in the international financial institutional framework.
Such classifications, without due consultations,
negatively affect the type and level of assistance that
a country can receive from international financial
institutions. We can only characterize those decisions
as undemocratic and as a virtual punishment of
our achievements in improving our socioeconomic
situation.
In conclusion, I wish to solemnly declare that
Suriname will always put its faith in multilateralism
through its unwavering support for the principles
and objectives enshrined in the Charter of the United
Nations.